Citation Nr: 1623911	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized expenses incurred as a result of treatment at Baptist Medical Center Beaches, on January 23, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from March 1983 to September 1989 and again from December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the North Florida/South Georgia Veterans Health System, which denied the claim.

The Veteran testified at a Board hearing in March 2015 before the undersigned.  Unfortunately, due to audio malfunctions, a written transcript could not be produced.  The Veteran was afforded the opportunity to testify at another hearing in an April 2015 letter.  In May 2015, the Veteran indicated that he did not wish to appear at a hearing and would like his case considered on the evidence of record. 


FINDINGS OF FACT

1.   The Veteran received unauthorized medical care for urinary retention, pain in his teeth, and suprapubic pain at Baptist Medical Center Beaches, on January 23, 2011.

2.   At the time of his unauthorized medical care, the Veteran did not have any service connected disabilities.

3.   Medical care received on January 23, 2011 was for a condition of such a nature that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment of, or reimbursement for, medical services provided by Baptist Medical Center Beaches on January 23, 2011, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-08 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) explains VA's duties to notify and assist a claimant.  The provisions of the VCAA are not applicable to statutes and regulations that concern special provisions relating to VA benefits, where those statutes and regulations contain their own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  As this case concerns a determination of payment or reimbursement for medical expenses under Chapter 17 of the United States Code, the provisions of the VCAA are not applicable. 

The provisions of Chapter 17 and their implementing regulations contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  The Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2015).  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2015). 

In this case, the Veteran was informed of the reason for his denial in both a March 2011 letter, as well as the March 2011 Statement of the Case.  At the time of the March 2011 denial, the Veteran was provided with his Notice of Procedural Appellate Rights.  The Statement of the Case explained the statutes and regulations relevant to the Veteran's claim for medical reimbursement.  The Veteran has had several opportunities to submit evidence and present argument.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009). Consequently, the Board finds that the duties to notify and assist have been met.

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.   Analysis

The Veteran is seeking payment or reimbursement for medical expenses incurred during an emergency room visit to Baptist Medical Center Beaches on January 23, 2011.  The Veteran reported to the emergency room at 4:02 p.m. with complaints of urinary retention, pain in his teeth, and suprapubic pain.  See Emergency Department Physician Notes.  The Veteran stated that he had urinary retention for two days and that he did not eat or drink for a week due to pain in his teeth with 10/10 throbbing right upper, right lower, and left upper jaw, which was worse with anything hot or cold in his mouth.  The Veteran at the time stated that his last urination was two days prior.  The Veteran complained of 10/10 pressure-like suprapubic pain since the day prior to admission.  The Veteran was not service connected for any disabilities at the time of his visit and arrived at his visit by private vehicle. 

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2015); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In this case, services were not authorized in advance by VA.  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services. 

VA is authorized to reimburse veterans for emergency treatment by two statutes-38 U.S.C. § 1725 and 38 U.S.C. § 1728.  For reimbursement under 38 U.S.C. § 1728, the Veteran's emergency treatment would need to be related to a service-connected disability, or the Veteran would need to be participating in a rehabilitation program and be medically determined to be in need of hospital care or medical services, among other requirements. 38 C.F.R. § 17.120 (2015).  The Board notes that at the time of the Veteran's emergency room visit, he had no service-connected disabilities.  The Veteran was also not participating in a rehabilitation program. Thus, reimbursement is not available under the provisions of section 1728. 

Nevertheless, payment for, or reimbursement of, emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C. § 1725, implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions: 

(a) the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002 (2015). 

Here, the Veteran unequivocally meets the provisions of 38 C.F.R. § 17.1002(a) (treatment was provided in a hospital emergency department), (e) (the Veteran was enrolled in VA health care), (f) (invoices of record reflect that the Veteran is financially liable to the hospital), (g) (invoices of record reflect that the Veteran has no other insurance for payment or reimbursement of this care), (h) (the "emergency" was not caused by an accident or work-related injury), and (i) (as previously discussed, the Veteran is not eligible for coverage under 38 U.S.C.A. § 1728).  The provisions of 38 C.F.R. § 17.1002(d) do not apply to the Veteran because he was not hospitalized for a continued medical emergency.

Thus, the Veteran's claim for medical payment or reimbursement turns on the provisions set forth in 38 C.F.R. § 17.1002(b) and (c).  Regarding subsection (b), on January 23, 2011, the Veteran indicated that he had been suffering for two days with urination difficulty.  The Veteran also indicated that he experienced dental pain and that he had not been eating or drinking for approximately one week due to a 10/10 throbbing in his right upper, right lower, and left upper jaw, which was worse with anything hot or cold in his mouth.  In addition, he described pressure-like suprapubic pain at a level of 10/10 since the day prior to admission.  See Emergency Department Physician Notes.  Physician notes indicate the Veteran was "alert, with no acute distress" and "alert and oriented to person, place time and situation, [with] no focal neurological deficit observed."  Id. 

The Veteran has stated since that time that he suffered from a seizure and that he was transferred to the hospital in the middle of the night by ambulance.  The Veteran's contemporaneous medical records do not reflect that the Veteran experienced a seizure nor do they indicate that he was transferred to the hospital in the middle of the night by ambulance.  The Board notes that the physician notes indicate that the Veteran had a medical history of seizures but did not assert that the Veteran had a seizure prior to being admitted.  The Board additionally notes that the physician notes indicate that the Veteran arrived in the emergency room at 4:02 p.m. and did so by private vehicle.  The Veteran's chief complaint was urinary difficulty and teeth and suprapubic pain.  While the Veteran is competent to describe the symptoms he experienced, the Board affords more probative weight to the Veteran's statements made at the time of treatment.  38 C.F.R. § 3.159(a)(2)(2014); White v. Illinois, 502 U.S. 346, 355-56 (1991) (Statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.). 

While the Board acknowledges that the Veteran was suffering from urinary difficulty and teeth pain, there is simply no indication that the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, or that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. As evidenced by the record, the Veteran experienced symptoms associated with these two conditions for multiple days prior to being admitted into the emergency room.  He appeared to have an increase in pain, to a level described as 10/10; however, this increase occurred the day prior to the Veteran seeking private hospital care.  As such, the Veteran did not seek immediate care upon this increase in pain but waited until the afternoon of the next day.  As such, it is clear that he did not believe that delay in seeking medical attention on the basis of these symptoms would have been hazardous to his life or health.  Based on this evidence, the Board finds that the Veteran's claim for payment or reimbursement fails on subsection (b).  38 C.F.R. § 17.1002 (2015).  While the Board is sympathetic to the fact that the Veteran was experiencing pain which he felt was unbearable, it is bound by the applicable laws and regulations and therefore must deny the claim. 

ORDER

Entitlement to payment of, or reimbursement for, unauthorized medical expenses incurred as a result of treatment at Baptist Medical Center Beaches, on January 23, 2011 is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


